Citation Nr: 0310496	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  98-08 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hematuria.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from October 1974 to October 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating determination 
of the Nashville, Tennessee, Department of Veterans Affairs 
(VA) Regional Office.  This matter was subsequently 
transferred to the Montgomery Regional Office (RO).


FINDINGS OF FACT

1.  The veteran is not shown to have a disease or injury 
productive of hematuria.

2.  The veteran's current asthma is of service origin.

3.  The veteran does not currently have sinusitis of service 
origin.  


CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by 
hematuria due to injury or disease that was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §  3.303 (2002).

2.  Asthma was incurred inservice.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).

3.  Sinusitis was not incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §  3.303 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the November 1997 and 
April 1999 rating determinations, May 1998 SOC, and April 
1999 and May 2002 SSOCs, informed the appellant of the 
information and evidence needed to substantiate this claim. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded 
several VA examinations during the course of the appeal.  
Moreover, this matter was remanded by the Board in December 
1999 for additional development.  In addition, in September 
2002, the Board, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)), prepared a development memorandum 
which requested that the veteran report for VA examinations 
to determine the nature and etiology of any current hematuria 
and any current sinusitis or asthma.  The requested 
examinations were accomplished in December 2002.  Thereafter, 
the veteran was furnished copies of the examination results 
and his representative supplied written argument in March 
2003.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).


Hematuria

Hematuria is the presence of blood or blood cells in the 
urine.  Watai v. Brown, 9 Vet. App. 441, 442 (1996).  

A review of the veteran's service medical records 
demonstrates that he was seen with complaints of a reddish 
color in his urine in November 1975.  The veteran indicated 
that he had had a reddish-brown discharge for about three 
days.  Following examination, it was the examiner's 
impression that the veteran had prostatitis, epididymitis, 
and a urinary tract infection.  The veteran was hospitalized 
in the urology clinic and a diagnosis of right epididymitis 
was rendered.  In January 1976, the veteran was again 
diagnosed with epididymitis.  In November 1976, a diagnosis 
of R/O prostatitis was rendered.  

In July 1998, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran indicated that on 
discharge from the military in 1995, he was noted to have 
microscopic hematuria.  The veteran stated that he had not 
had gross hematuria but that he sometimes had dark urine.  
The cause of the hematuria was not determined.  There was no 
history of kidney or uretal stones.  The veteran had 
occasional dysuria.  He stated that he was not under medical 
care for this problem.  

Genital/rectal examination for the external genitalia within 
normal limits.  The digital/rectal examination revealed the 
prostate to be of normal size and consistency.  CBC testing 
was not remarkable.  Urinalysis revealed 4-5 RBC per high 
power field.  The PSA reading was 0.3.  A diagnosis of 
microscopic hematuria of undetermined significance was 
rendered.  

In December 1999, the Board remanded this matter for 
additional development, to include a VA examination.  In 
December 2000, the veteran was afforded an additional VA 
examination.  The veteran indicated that blood in the urine 
had been found at the time of his September 1995 exit 
physical examination.  A history of epididymitis in 1976 was 
noted.  The veteran had no history of catherization, 
recurrent urinary tract infections, renal colic, kidney 
stones, or bladder stones.  There was also no history of any 
surgery on the urinary tract or urinary tract disease or of 
any drainage procedures.  The veteran did have some hesitancy 
with his urine.  He did not take any medications for this.  
He denied that he had any urinary problems affecting his 
occupation or daily activities.  

The examiner stated that a review of the claims folder 
indicated that an August 28, 1978, urethral discharge had 
revealed moderate WBCs and occasional gram positive cocci and 
no gonococci.  He further noted that a urology report from 
Kessler AFB dated September 26, 1994, indicated that the 
veteran had been referred for microscopic hematuria.  At that 
time he had 0-2 RBCs and a small amount of blood.  A repeat 
urine revealed 2-4 RBCs.  He further noted that the medical 
history revealed epididymitis in 1975 that was treated with 
antibiotics.  There was no history of recurrence, trauma, 
sexually transmitted disease, or genitourinary surgery.  

Physical examination revealed normal testicles and a normal 
epididymis.  Digital rectal examination revealed a normal 
prostate.  There was no testicular atrophy and sensations and 
reflexes were normal.  A diagnosis of persistent microscopic 
hematuria was rendered.  

In September 2002, the Board requested further development in 
this matter, to include an additional VA examination.  

In December 2002, the veteran was afforded an additional VA 
examination.  The veteran stated that he occasionally felt 
tired but denied frequency, urgency, loss of stream, 
incontinence, impotence, recurrent UTI's, renal colic, 
bladder stones, acute nephritis, or malignancy.  He also 
stated that he had never undergone a catherization, 
dilatation, or drainage procedure.  He further denied taking 
medications for a genitourinary disorder or any erectile 
dysfunction.  

Genital/rectal examination revealed descended testicles and a 
circumcised penis.  There was no inflammation or erythema of 
the scrotum.  There was also no discharge of the penis and 
the prostate was firm and not enlarged.  CBC testing showed a 
high WBC at 13 k/cm.  The chem 7 was within normal limits.  
Urinalysis showed 2+ urine blood.  A diagnosis of hematuria, 
microscopic, of unclear etiology, was rendered.  

Service connection may be granted for disability due to 
disease or injury incurred in service.  Hematuria may be a 
sign or symptom of a disorder but is not a disease or injury 
itself.  The Board observes that the medical evidence in the 
record does not show a cause for the microscopic hematuria.  
VA examiners on two separate occasions, including the most 
recent VA examination, have found the veteran's microscopic 
hematuria to be of undetermined etiology.  In the absence of 
identified underlying disease or injury, service connection 
may not be granted.  Sanchez-Benitez v. Principi, 259 F.3d 
(Fed. Cir. 2001).  In the absence of underlying disease or 
injury, the Board does not address whether the microscopic 
hematuria is productive of disability.

The preponderance of the evidence is against the claim for a 
disability manifested by hematuria and there is no doubt to 
be resolved.  


Asthma and Sinusitis

A veteran who served during a period of war or during 
peacetime after December 31, 1946, is presumed to be in sound 
condition except for those defects noted when he is examined 
and accepted for service.  Clear and unmistakable evidence 
that the disability manifested in service existed prior to 
service will rebut the presumption. 38 U.S.C.A. §§ 1111, 
1137; 38 C.F.R. § 3.304(b).

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity in 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase was due 
to the natural progress of the condition.  Aggravation of a 
preexisting disease or injury may not be conceded where the 
condition underwent no increase in severity during service on 
the basis of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

A review of the veteran's service medical records 
demonstrates that at the time of his October 1974 enlistment 
examination, the veteran checked the "no" boxes when asked 
if he had or had ever had sinusitis, hay fever, asthma, or 
shortness of breath.  On his October 1974 enlistment 
examination, normal findings were reported for the lungs and 
chest.  At the time of a July 1977 examination, normal 
findings were again reported for the lungs and chest.  

The veteran was seen at the Cardiology Clinic in August 1977.  
At that time, a vague past history of asthma was noted. The 
veteran stated that he was not on medication.  He reported 
having occasional wheezing episodes with runny eyes.  Chest 
x-rays were found to be within normal limits.  Cardiology 
examination revealed no evidence of pathology.  In September 
1977, the veteran was seen with complaints of right ear pain 
and sinus drainage.  A diagnosis of cold/URI was rendered.  
In February 1980, the veteran was seen with complaints of a 
sore throat and head congestion.  A diagnosis of acute 
respiratory distress, possible strep throat, was rendered.  
At the time of a March 1980 visit, the veteran complained of 
a cold and congestion.  He was diagnosed as having a viral 
syndrome.  

In March 1982, the veteran was seen with complaints of a sore 
throat, nausea, and a headache for the past 1.5 days.  A 
history of asthma was noted.  A diagnosis of sinusitis was 
rendered at that time.  The veteran was again seen in May 
1982 with complaints of coughing, a sore throat, and 
difficulty breathing.  A diagnosis of acute respiratory 
distress was rendered at that time.  

In April 1986, the veteran reported feeling dizzy, weak, and 
having swollen eyes.  A diagnosis of URI/pharyngitis, was 
rendered.  At the time of an August 1988 annual physical, 
normal findings were again reported for the lungs and chest.  
On his August 1988 report of medical history, the veteran 
checked the "no" boxes when asked if he had or had had 
sinusitis or hay fever. He checked the "yes" boxes when 
asked if he had or had ever had asthma or shortness of 
breath.  In the note portion of the examination, it was 
indicated that the veteran had childhood asthma with no 
current symptoms.  

In September 1989, the veteran complained of upper 
respiratory problems and diarrhea for the past six days.  A 
diagnosis of viral syndrome with upper respiratory infection 
and diarrhea was rendered.  In January 1990, the veteran was 
seen with complaints of vertigo, nausea, and headaches.  A 
diagnosis of viral disease was rendered at that time.  

In August 1991, the veteran was seen with complaints of 
wheezing, coughing, and lower back pain.  A diagnosis of 
asthma was rendered at that time.  The veteran was placed on 
a Proventil inhaler, 2 puffs four times per day as needed.  
In December 1991, a history of asthma was noted.  A history 
of asthma was also noted at the time of a May 1992 visit.  
The veteran was told to continue with the Proventil inhaler 
as needed.  He was given two refills at that time.  

In March 1993, the veteran was seen with complaints of 
headaches and vomiting.  Examination of the lungs revealed 
upper airway rhonchi and wheezing.  A diagnosis of viral 
syndrome/AGE/ bronchitis, was rendered at that time.  Chest 
x-rays taken of the veteran in January 1994 revealed no 
active disease and no significant abnormality.  August 1994 
chest x-rays revealed no evidence of active cardiopulmonary 
pathology and old granulomatous disease.  

On his August 1994 retirement report of medical history, the 
veteran checked the "no" boxes when asked if he had 
sinusitis or hay fever.  He checked the "yes" boxes when 
asked if he had or had had asthma or shortness of breath.  In 
the note portion, it was indicated that the veteran had blood 
tinged sputum which he attributed to tobacco use.  It was 
noted that the veteran smoked one pack per day.

At the time of a July 1998 VA examination, the veteran 
reported a history of sinus problems beginning in the late 
1980's.  He described the symptoms as prolonged nasal 
congestion, sometimes rhinorrhea.  These symptoms were often 
associated with headache, lightheadedness, spots before his 
eyes, and watering of the eyes.  He was treated with 
antihistamines.  The problem was worse with pollen season.  
The veteran reported that he had not taken any antibiotics 
for sinus infections and indicated that he was not under 
treatment for sinus problems at the time of the examination.  

Examination of the nose revealed some enlarged turbinates, 
bilaterally.  There was slight tenderness to tapping over the 
maxillary frontal areas of the face.  The appearance of the 
pharynx was unremarkable and the teeth were in generally good 
repair.  A diagnosis of allergic rhinitis was rendered at 
that time.  

In December 1999, the Board remanded these issues for further 
development, to include a VA examination.  

In December 2000, the veteran was afforded a VA examination.   
At the time of the examination, the veteran reported having 
sinus problems for at least ten years.  He noted using over-
the-counter Dristan and Sinutab for his sinus problems.   He 
indicated that he had never been treated for allergies in the 
past.  His symptoms from the sinus problems included 
headaches, dizziness, and problems breathing through his 
nose.  He also reported occasional nose bleeds.  

The veteran stated that he was last treated six months prior 
to the examination for bronchitis and pneumonia.  He noted 
that he was not using any medications for his sinus problems.  
He described some interference with breathing through the 
nose when there was sinus congestion.  He stated that this 
was an occasional problem.  The veteran reported never being 
tested for allergies.  He denied any history of periods of 
incapacitation requiring bedrest or treatment by a physician 
for the sinus problem.  A diagnosis of vasomotor rhinitis, 
not incapacitating with over-the-counter use of 
decongestants, was rendered.  

At the time of a December 2000 VA respiratory examination, 
the veteran reported being treated for asthma in the military 
and also for bronchitis since the 1970's.  The examiner noted 
that the veteran denied having childhood asthma but stated 
that the records revealed childhood asthma.  He reported that 
he had been treated off and on throughout his twenty years of 
military career with inhalers for wheezing.  The veteran 
noted using an Albuterol inhaler as needed which had been 
prescribed through Fort Rucker.  He stated that he would get 
bronchitis about once a year.  He also noted that his mother 
and brother had asthma.  He further indicated that he smoked 
one pack of cigarettes per day.  

The examiner noted that a review of the claims folder 
revealed an undated record showing asthma and an assessment 
including sinusitis.  It was also observed that the veteran 
was noted to have a history of childhood asthma on his August 
1988 report of medical history.  A history of asthma was also 
reported at the time of a December 1991 visit.  The veteran 
was noted to be taking an Alupent inhaler at that time.  At 
the time of a May 1992 visit, the veteran was continuing to 
take asthma medication.  

Physical examination revealed a question of mild tenderness 
over the left maxillary sinus.  External auditory canals and 
tympanic membranes looked normal.  A diagnosis of asthma 
since childhood as noted per his medical record, although the 
veteran denies a history of childhood asthma, with 
bronchodilators being given in 1991 and 92, and use of 
Albuterol inhaler as needed for symptoms, was rendered.  The 
veteran was also diagnosed as having vasomotor rhinitis.  

In September 2002, the Board referred this matter for further 
development, to include a VA examination.  

The Board requested that the examiner determine the nature 
and etiology of any respiratory disorder, including asthma 
and sinusitis, that was present.  The examiner was also 
requested to render the following opinions:

(a) Does the veteran currently have a respiratory disorder, 
including sinusitis or asthma? If so, what are the etiologies 
of these disorders?

(b) Did the veteran have a respiratory disorder, including 
asthma or sinusitis, at the time of his entrance into 
service, and if so, what was the nature of this disability?

(c) If the veteran entered service with either a respiratory 
disorder, including asthma or sinusitis, did this disorder 
increase in severity during service and if so, did the 
increase in severity represent simply a temporary or 
intermittent flare-up of the preservice condition without 
worsening of the underlying condition or did the increase in 
severity represent a worsening of the underlying condition 
beyond the natural progress of the disorder?

In December 2002, the veteran was afforded the requested 
examination.  At the time of the examination, the veteran 
stated that he had been experiencing asthma since 1974.  He 
indicated that he was evaluated at the military clinic for 
shortness of breath and wheezing.  He stated that he was 
diagnosed with asthma and prescribed an inhaler.  He noted 
having wheezing off and on since that time.  He was presently 
using Azmacort.  He was seen in 2001 for pneumonia.  He 
reported having intermittent symptoms of wheezing and 
shortness of breath, which were relieved by the Azmacort.

As to sinusitis, the veteran reported that he was chronically 
congested.  He felt a sense of pressure in the maxillary 
sinuses and experienced nighttime postnasal drip and cough.  
He also reported that his asthma attacks worsened with 
episodes of sinusitis.  He noted being treated with inhalers 
and antibiotics.  He further indicated that he had never had 
any sinus x-rays.  He reported that he was not allergic to 
any medications or environmental agents.  He admitted to 
having itchy eyes, teary eyes, and a dry cough.  He also 
stated that he often used over-the-counter medications for 
his sinus problems.  The veteran indicated that he was a 
smoker.  Pulmonary function testing revealed a moderate 
obstructive lung defect.  At the time of the testing, the 
veteran was noted to use a nebulizer and inhaler as needed.  
A history of asthma was also reported at that time.  

Diagnoses of a history of sinusitis; asthma; allergic 
rhinitis; and COPD; were rendered.  The examiner indicated 
that allergic rhinitis, asthma, sinusitis, history of 
smoking, and COPD, were all comorbid activities.  He further 
stated that it was as likely as not that the veteran had 
asthma and sinusitis on entrance which was exacerbated 
episodically during service.  

As to service connection for asthma, the Board notes that 
generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions." Id. at (b)(1).

In this case, asthma was not noted on the service entrance 
examination report.  The lung and chest evaluation was 
normal.  The veteran also did not report a history of asthma 
on his enlistment report of medical history.  As there was no 
indication of asthma when he entered active duty, the veteran 
is entitled to the presumption of soundness.

The Board must next determine whether, under 38 U.S.C.A. 
§ 1111 and 38 C.F.R. § 3.304(b), the presumption of soundness 
is rebutted by clear and unmistakable evidence that a defect, 
infirmity or disorder existed prior to service.  The burden 
of proof is on VA to rebut the presumption by producing clear 
and unmistakable evidence that a disability existed prior to 
service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that asthma existed prior to service 
should be based on "thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof." 
38 C.F.R. § 3.304(b)(1).

At service entrance, a preservice history of asthma was not 
noted.  Service medical and VA examination records do note 
the veteran's reported history of asthma since childhood.  
These notations were based upon a history of "vague asthma" 
supplied by the veteran at the time of an August 1977 
cardiology examination, a history of asthma being noted at 
the time of March 1982 outpatient visit, and an August 1988 
report of medical history, wherein the veteran checked the 
box indicating that he had had asthma, with the examiner 
reporting in the note section that the veteran had had 
childhood asthma with no current symptoms.  A history of 
asthma was also noted at the time of December 1991 and March 
1992 visits, and the veteran again checked the "yes" box on 
his August 1994 service separation report of medical history. 

A diagnosis of asthma since childhood based upon medical 
history was rendered at the time of a December 2000 VA 
examination and the December 2002 VA examiner said that it 
was as likely as not that the veteran had had asthma since 
childhood.  

The findings of childhood asthma were based upon a history 
provided by the veteran.  Bare transcription of a lay history 
is not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("in order 
for any testimony to be probative of any fact, the witness 
must be competent to testify as to the facts under 
consideration"); LeShore v. Brown, 8 Vet. App. 406, 409 
(1995). Based upon the lack of competent evidence, coupled 
with the absence of a preservice history noted at service 
entrance, the Board finds that the evidence does not 
establish that asthma clearly and unmistakably preexisted 
service.  Gahman v West, 12 Vet. App. 406 (1999).  Thus, the 
Board finds that the presumption of soundness has not been 
rebutted.

The veteran's service medical records do demonstrate that the 
veteran was diagnosed as having asthma during service.  In 
August 1991, the veteran was seen with complaints of wheezing 
and coughing.  A diagnosis of asthma was rendered at that 
time and the veteran was given an inhaler.  The veteran was 
told to continue to use his inhaler at the time of a March 
1992 visit.  

At the time of his December 2000 VA examination, the veteran 
denied having childhood asthma.  He reported that he had 
continued to use an inhaler since service on an as needed 
basis.  A diagnosis of asthma was also rendered at the time 
of a December 2002 VA examination.  

The normal findings for the lungs and chest on service 
entrance examination and the absence of findings of asthma at 
the time of service entrance, combined with the diagnosis and 
treatment of asthma inservice and the diagnoses of asthma 
with continuous treatment following service, demonstrate the 
record supports the granting of service connection for asthma 
as having been incurred inservice.  

Service connection is not warranted for sinusitis.  The Board 
notes that at the time of a March 1982 outpatient visit, the 
veteran was diagnosed as having sinusitis.  There were no 
further findings of sinusitis inservice.  On his August 1988 
report of medical history, the veteran checked the "no" 
boxes when asked if he had or had ever had sinusitis.  On his 
August 1994 report of medical istory, the veteran again 
checked the "no" box when asked if he had or had ever had 
sinusitis.   

At the time of his July 1998 VA examination, the veteran 
reported that he had never taken any antibiotics for a sinus 
infection and stated that he was not under treatment for any 
sinus problems.  While a diagnosis of allergic rhinitis was 
rendered at that time, there were no findings of sinusitis.  
At the time of his December 2000 VA examination, the veteran 
denied having been treated for a sinus problem by a 
physician.  A diagnosis of vasomotor rhinitis was made at 
that time.  There were no findings of sinusitis.  
Furthermore, at the time of the December 2000 VA respiratory 
examination, a diagnosis of vasomotor rhinitis was again 
rendered.  Finally, at the time of the December 2002 
examination, a diagnosis of only a history of sinusitis was 
rendered.  

The veteran's one inservice episode of sinusitis was acute 
and transitory in nature based upon no further diagnoses of 
sinusitis being rendered inservice and the veteran reporting 
the absence of sinusitis on his August 1988 and August 1994 
reports of medical history.  There have also been no findings 
of sinusitis subsequent to service, with diagnoses of 
vasomotor rhinitis and allergic rhinitis being rendered at 
the time of VA examinations performed following service.  
Moreover, only a history of sinusitis was noted at the time 
of the veteran's December 2002 VA examination.  

While the veteran has expressed is belief that he currently 
has sinusitis which had its origins in service, his claim is 
predicated on the basis of his own lay opinion.  His opinion, 
standing alone, is insufficient to establish the presence of 
chronic disorders related to his military service.  There is 
no evidence that he is a medical professional.  Therefore, he 
lacks the expertise to render a medical opinion with respect 
to provision of a diagnosis and/or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As such, the preponderance of the evidence is against the 
veteran's claim and there is no doubt to be resolved.  



ORDER

Service connection for hematuria is denied.

Service connection for asthma is granted.

 Service connection for sinusitis is denied.  




		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

